

116 SRES 806 IS: Defending the free exercise of religion.
U.S. Senate
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 806IN THE SENATE OF THE UNITED STATESDecember 18, 2020Mr. Scott of Florida (for himself, Mr. Tillis, Mr. Wicker, Mr. Boozman, Mr. Cramer, Mr. Perdue, Mr. Rounds, Mr. Rubio, Mrs. Blackburn, Mr. Cotton, Mr. Hoeven, Mr. Braun, Mrs. Loeffler, Mr. Cruz, Mrs. Hyde-Smith, Mr. Lankford, Mr. Barrasso, Mr. Paul, and Mr. Daines) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDefending the free exercise of religion.Whereas the First Amendment to the Constitution of the United States clearly, plainly, and unequivocally states that Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof;Whereas the constitutional protection of this bedrock principle of religious liberty was extended to the actions of the several States through the Fourteenth Amendment to the Constitution of the United States;Whereas, despite the clear prohibition against laws infringing upon the free exercise of religion, houses of worship and religious organizations have been frequent targets of asymmetric restrictions by State and local government officials during the coronavirus pandemic;Whereas irrespective of compliance with mask mandates, social distancing, and other protective measures to limit the spread of the coronavirus, houses of worship and religious organizations have been subjected to size restrictions or outright bans on in-person gatherings which severely infringe upon the right of their members to freely exercise their religion;Whereas, while houses of worship and religious organizations are subjected to severe restrictions under the guise of limiting the transmission of the coronavirus, businesses and secular activities enjoy substantially more favorable treatment by some State and local government officials, including—(1)New York Governor Andrew Cuomo, who severely restricted the number of members who could enter a church or synagogue in color-designated zones, but imposed no size restrictions on essential businesses, like acupuncture facilities, hardware stores, and liquor stores, and permitted other non-essential businesses to define their own size restrictions;(2)North Carolina Governor Roy Cooper, who required worship services involving more than 10 people to be held outdoors unless a church demonstrated doing so would be impossible, but commercial shopping centers could allow people into the stores without limitation;(3)California Governor Gavin Newsom, who prohibited or severely limited in-person worship services in counties with large numbers of coronavirus cases, but secular businesses and activities such as shopping malls, swap meets, and card rooms were permitted higher attendance;(4)New Jersey Governor Phil Murphy, who prohibited or severely restricted indoor services by houses of worship because they were not deemed essential, but commercial establishments like marijuana dispensaries and liquor stores were permitted to remain open;(5)Nevada Governor Steve Sisolak, who imposed strict numerical attendance caps on houses of worship because they were not deemed essential, but allowed casinos and amusement parks to operate at half-capacity without specific numerical limits on people within those facilities; and(6)Mayor of the District of Columbia Muriel Bowser, who prohibited even outdoor religious services attended by more than 100 people, regardless of compliance with face-covering and social distancing requirements, but actively encouraged and participated in crowded political demonstrations attended by thousands of individuals;Whereas the United States Supreme Court recently granted injunctive relief to 2 houses of worship in New York against the discriminatory actions by New York Governor Andrew Cuomo, and declared even in a pandemic, the Constitution cannot be put away and forgotten; andWhereas, for millions of people of the United States, churches, synagogues, and houses of worship are more than just buildings, and the ability to gather together in prayer for people of all faiths, creeds, and beliefs must not be diminished or impeded by the whims of government officials: Now, therefore, be itThat the Senate—(1)affirms its support for the rights, liberties, and protections enshrined in the United States Constitution; and(2)commits to vigorously defend the right of all people of the United States to engage in the free exercise of religion.